Citation Nr: 0901340	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred during treatment on February 2 and 3, 2006, at 
Forsyth Memorial Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Salisbury, North 
Carolina.  

The veteran and his wife testified at a hearing before the 
Board at the VA Regional Office (RO) in Winston-Salem, North 
Carolina, in March 2007; the undersigned Veterans Law Judge 
presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran underwent coronary 
angioplasty and stent placement at Forsyth Memorial Hospital, 
Charlotte, North Carolina, on an outpatient basis on February 
3, 2006.  

The veteran and his wife testified at his hearing that they 
sought authorization for the private treatment at issue by 
leaving a telephone message on the VA Fee Basis answering 
machine describing the proposed private treatment, just as 
they had on numerous previous occasions.  They also testified 
that VA had paid for all previous instances of private 
treatment at Forsyth in which prior authorization had been 
similarly sought.  

A letter from the VAMC to Forsyth Memorial Hospital dated 
February 6, 2007, reflects the denial of payment for 
"unauthorized medical services" for the veteran from 
February 2, 2006, to February 3, 2006.  

However, the record does not indicate that the MC has 
considered the question of whether the private treatment at 
issue was authorized, either in advance or after the fact.  
Moreover, the hearing testimony regarding apparent routine 
payment for prior instances of treatment raises the questions 
of whether the veteran could reasonably have believed that 
prior authorization had been granted and of whether the MC 
had an actual or a de facto agreement with Forsyth Memorial 
Hospital to pay for this veteran's treatment at that 
facility.  

Thus, a remand is required for the MC to consider the issues 
of whether the treatment rendered by Forsyth was authorized 
and of whether the MC had an agreement with Forsyth to pay 
for this veteran's treatment.  

Accordingly, the case is REMANDED for the following action:

Again review the veteran's claim for 
payment or reimbursement, with specific 
consideration of (1) whether the 
treatment rendered by Forsyth Memorial 
Hospital on February 2 and/or 3, 2006, 
was authorized by the VAMC or whether the 
veteran should have reasonably believed 
that the treatment was authorized; 
(2) whether the VAMC had an actual or a 
de facto health-plan contract or other 
agreement with Forsyth Memorial Hospital 
to pay for this veteran's treatment; and 
(3) the veteran's entitlement to payment 
or reimbursement under the provisions of 
the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, as 
codified at 38 U.S.C.A. § 1725 
(West 2002), in addition to payment or 
reimbursement under the provisions of 
38 U.S.C.A. § 1728 (West 2002).  If the 
benefit sought is not granted to the 
veteran's satisfaction, provide him and 
his accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


